





GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.
TIME-BASED RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (this “Agreement”) is made by and between
Griffin Capital Essential Asset REIT, Inc., a Maryland corporation (the
“Company”), and ____________________ (the “Participant”).


WHEREAS, the Company maintains a long-term incentive plan named Griffin Capital
Essential Asset REIT II, Inc. Employee and Director Long Term Incentive Plan
(the “Plan”);


WHEREAS, the Plan allows the grant of Awards to full-time employees of the
Company;


WHEREAS, the compensation committee (the “Committee”) of the board of directors
of the Company (the “Board”) has designated employees of Griffin Capital Real
Estate Company, LLC (“GRECO”), a Delaware limited liability company and
wholly-owned subsidiary of Griffin Capital Essential Asset Operating
Partnership, L.P., the operating partnership of the Company and owner of 100% of
the equity interests of GRECO (the “Operating Partnership”), as employees of the
Company for purposes of the Plan and has otherwise determined that such
employees of GRECO are eligible persons under the Plan;


WHEREAS, the Committee has determined that GRECO is an Affiliate under the Plan;


WHEREAS, the Participant is a full-time employee of GRECO;


WHEREAS, Section 10 of the Plan provides for the issuance of Other Equity-Based
Awards, which includes restricted stock units (“RSUs”), to eligible persons; and


WHEREAS, the Committee has determined that it would be to the advantage and in
the best interest of the Company and its Affiliates to cause RSUs to be issued
to the Participant under the Plan, subject to the terms and conditions set forth
herein (the “Award”).


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:


1.    Issuance of RSUs. The Participant shall be granted, by the Company, a
total of [INSERT NUMBER] RSUs, granted as of January 15, 2020 (the “Grant
Date”), subject to the terms and conditions, rights, voting powers, restrictions
and limitations set forth herein and in the Plan.


2.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below. All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan.


(a)
“Cause” means “Cause” as defined in the Employment Agreement.



(b)     “Change in Control” means a “change in control event” with respect to
either GRECO or the Company, or both of them, within the meaning of Section 409A
of the Code.


(c)    “Code” means the Internal Revenue Code of 1986, as amended.





--------------------------------------------------------------------------------







(d)    “Deferral Election” means a valid deferral election made by the
Participant in accordance with Treasury Regulation Section 1.409A-2, subject to
such timing and in the form attached hereto as Exhibit B.


(e)    “Disability” means “Disability” as defined in the Employment Agreement.


(f)    “Employment Agreement” means that certain employment agreement between
the Company, GRECO, the Operating Partnership, and the Participant dated
December 14, 2018, as in effect on the date hereof.


(g)     “Good Reason” means “Good Reason” as defined in the Employment
Agreement.


(h)    “Person” means “Person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include (i)
the Company or any of its Subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
Subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
    
(i)     “Qualifying Termination” means a termination of the Participant’s
employment and service with GRECO and its Subsidiaries (or any successors
thereto) by reason of (i) the Participant’s death, (ii) a termination due to the
Participant’s Disability, (iii) an involuntary termination by the Company, GRECO
or any of their Subsidiaries other than for Cause, or (iv) a voluntary
termination by the Participant for Good Reason.


(j)    “RSUs” means an Award issued under the Plan which entitles the holder,
upon satisfaction of the vesting and other conditions set forth in the
applicable award agreement and Plan, to be issued Shares.


(k)    “Share” means one share of common stock of the Company.


(l)    “Subsidiary” means with respect to any Person, any entity in which it
owns, directly or indirectly, the majority of the equity.
 
3.    Plan Governs; Stockholder Rights; Transfer Restrictions.


(a)
The RSUs are subject to the terms of the Plan and this Agreement.



(b)    The Participant shall be entitled to a Distribution Equivalent Right with
respect to this Award in the event that a dividend, distribution or liquidation
payment is paid with respect to Shares of the Company on or after January 1,
2020, provided that the record date for such dividend, distribution or
liquidation payment occurs on or after January 1, 2020 and the Participant has
not forfeited the corresponding RSU prior to the payment date thereof. Such
Distribution Equivalent Right (i) shall equal the total number of Shares
underlying the Participant’s Award, multiplied by the amount of such dividend,
distribution or liquidation payment, (ii) shall be in the same form as the
applicable dividend, distribution or liquidation payment, and (iii) shall be
paid to the Participant within thirty (30) days following the date such
dividend, distribution or liquidation payment is paid to the Company’s
stockholders or, if such dividend, distribution or liquidation payment was paid
to the Company’s stockholders prior to the Grant Date, payment shall occur
within thirty (30) days following the Grant Date.





--------------------------------------------------------------------------------







Except as provided above, the Award shall not confer upon the Participant any
rights as a stockholder of the Company unless and until such issued Shares are
reflected as issued and outstanding on the Company’s stock ledger.


(c)    Without the consent of the Committee (which it may give or withhold in
its sole discretion), the Participant shall not sell, pledge, assign,
hypothecate, transfer, or otherwise dispose of (collectively, “Transfer”) any
unvested RSUs or any portion of the Award attributable to such unvested RSUs (or
any securities into which such unvested RSUs are converted or exchanged), other
than by will, pursuant to the laws of descent and distribution or to a “family
member” within the meaning of the Securities Act (the “Transfer Restrictions”);
provided, however, that the Transfer Restrictions shall not apply to any
Transfer of unvested RSUs or the Award to the Company. Any permitted transferee
of the Award or RSUs shall take such Award or RSUs subject to the terms of the
Plan and this Agreement. Any such permitted transferee must, upon the request of
the Company, agree to such waivers, limitations, and restrictions as the Company
may reasonably require. Any Transfer of the Award or RSUs which is not made in
compliance with the Plan and this Agreement shall be null and void and of no
effect ab initio.


4.     Vesting. The RSUs shall vest and become nonforfeitable with respect to
25% of the RSUs on December 31 of each of 2020, 2021, 2022 and 2023, subject to
the Participant’s continued employment and service with GRECO, the Company or
any of their Subsidiaries (or applicable successors thereto) through the
applicable vesting date; provided that vesting may accelerate as specifically
set forth in the Employment Agreement, or in the following situations:
 
(a)     Change in Control. Subject to Section 4(b), in the event that a Change
in Control occurs, the RSUs shall vest in full as of immediately prior thereto,
unless this Award is assumed, continued, converted or replaced with a
substantially similar award by the Company or a successor entity or its parent
or subsidiary.


(b)     Effect of Termination of Service. In the event that the Participant
incurs a Qualifying Termination, the RSUs shall vest in full as of immediately
prior to such Qualifying Termination.


In the event of the Participant’s termination of employment and service with
GRECO, the Company and their Subsidiaries for any reason (other than a
Qualifying Termination), all RSUs that have not vested as of the date of such
termination of employment or service (after taking into account any accelerated
vesting that occurs in connection with such termination) shall automatically and
without further action be cancelled and forfeited without payment of any
consideration therefor, and the Participant shall have no further right to or
interest in such RSUs.


The benefits provided by this Section 4(b) are subject to the condition that the
Participant (or, in the event of the Participant’s death or Disability, the
Participant’s estate or personal representative, as the case may be) timely
execute and not revoke a written release of claims against GRECO, the Company
and their Subsidiaries in the form attached as Exhibit A to the Employment
Agreement (a “Release”). Such signed Release must be delivered to the Company on
or within sixty (60) days following the date of such Qualifying Termination. If
the date for signing the Release spans two calendar years, then the Shares that
are otherwise due upon vesting of the RSUs shall not be issued prior to the
first day of the second such calendar year.


5.    Settlement of Award. Except as otherwise provided in a valid Deferral
Election, and subject to the release requirements set forth in Section 4(b) and
Participant’s timely execution of any required documents as described in Section
7, as soon as administratively practicable following the date that an RSU vests,
but in any event within seventy (70) days thereafter, the Company will issue to
the Participant one Share for





--------------------------------------------------------------------------------





each vested RSU (on a one-to-one basis). In all cases absent a Deferral
Election, the issuance and delivery of Shares under this Agreement is intended
to qualify as a short-term deferral as provided by Treasury Regulation Section
1.409A-1(b)(4) and shall be construed and administered in such a manner.


6.     Adjustments for Corporate Transactions and Other Events.


(a)     Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Shares, the
Committee shall adjust the number of outstanding RSUs in an equitable manner to
reflect such event, including in the case of a stock dividend taking into
account any Distribution Equivalent Rights paid to the Participant. Adjustments
under this paragraph will be made by the Committee, whose determination as to
what adjustments, if any, will be made and the extent thereof will be final,
binding and conclusive.


(b)    Merger, Consolidation and Other Events. If the Company shall be the
surviving or resulting corporation in any merger or consolidation in which the
Shares are converted into other securities, the RSUs shall pertain to and apply
to the securities to which a holder of the number of Shares subject to the RSUs
would have been entitled. If the stockholders of the Company receive by reason
of any distribution in total or partial liquidation or pursuant to any merger of
the Company or acquisition of its assets, securities of another entity or other
property (including cash), then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor, and this Agreement shall
apply to the securities or other property (including cash) to which a holder of
the number of Shares subject to the RSUs would have been entitled, in the same
manner and to the same extent, including the same restrictions and vesting and
payment schedule, as the RSUs.


(c)    Other Adjustments. Notwithstanding the foregoing, the RSUs shall be
subject to adjustment as set forth in the Plan.


7.    Company Documents. At the Company’s reasonable and customary request, the
Participant must timely execute and deliver to the Company any shareholders’
agreements, investment representations or other documents that the Company, in
its sole discretion, deems necessary or desirable to effectuate the issuance of
the Shares.


8.     Securities Law Compliance. None of the Company’s securities are presently
publicly traded, and the Company has made no representations, covenants or
agreements as to whether there will be a public market for any of its
securities. The RSUs cannot be transferred by the Participant unless such
transfer is registered under the Securities Act or an exemption from such
registration is available. The Company has made no agreements, covenants or
undertakings whatsoever to register the transfer of the RSUs under the
Securities Act. The Company has made no representations, warranties, or
covenants whatsoever as to whether any exemption from the Securities Act,
including, without limitation, any exemption for limited sales in routine
brokers’ transactions pursuant to Rule 144 of the Securities Act, shall be
available. If an exemption under Rule 144 is available at all, it shall not be
available until at least six months from issuance of the Award and then not
unless the terms and conditions of Rule 144 have been satisfied.


To the extent not inconsistent with applicable law, the Participant agrees not
to effect any sale or distribution of the RSUs or any Shares received as a
result thereof, or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144 under the
Securities Act, during the 14 days prior to, and for a period of up to 90 days
beginning on the date of the pricing of any public or private debt or equity
securities offering by the Company (except as part of such offering), if and to
the extent requested in writing by the Company in the case of a non-underwritten
public or private





--------------------------------------------------------------------------------





offering or if and to the extent requested in writing by the managing
underwriter or underwriters (or initial purchaser or initial purchasers, as the
case may be) and consented to by the Company, which consent may be given or
withheld in the Company’s sole and absolute discretion, in the case of an
underwritten public or private offering (such agreement to be in the form of a
lock-up agreement provided by the Company, managing underwriter or underwriters,
or initial purchaser or initial purchasers, as the case may be).


Certificates evidencing the Shares issued in connection with the RSUs, to the
extent such certificates are issued, may bear such restrictive legends as the
Company and/or the Company’s counsel may deem necessary or advisable under
applicable law or pursuant to this Agreement, including, without limitation, the
following legends or any legends similar thereto:
 
“Any transfer of the securities represented hereby shall be invalid unless a
Registration Statement under the Securities Act of 1933, as amended (the
“Securities Act”) is in effect as to such transfer or in the opinion of counsel
for Griffin Capital Essential Asset REIT, Inc. (the “Company”) such registration
is unnecessary in order for such transfer to comply with the Securities Act. The
securities represented hereby are subject to transferability and other
restrictions as set forth in (i) a written agreement with the Company and (ii)
the Griffin Capital Essential Asset REIT II, Inc. Employee and Director Long
Term Incentive Plan, in each case, as has been and as may in the future be
amended (or amended and restated) from time to time, and such securities may not
be sold or otherwise transferred except pursuant to the provisions of such
documents.”


The Participant acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act, and any and all applicable laws. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Award is
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.


9.     Taxes. GRECO, the Company or any of their Subsidiaries may withhold from
the Participant’s wages, or require the Participant to pay to such entity, any
applicable withholding or employment taxes resulting from the vesting or
settlement of the Award (including the RSUs and/or the Distribution Equivalent
Rights); provided, however, that GRECO, the Company and their Subsidiaries, and
the Affiliates, have not made warranties or representations to the Participant
with respect to the income tax consequences of the transactions contemplated by
this Agreement, and the Participant is in no manner relying on GRECO, the
Company or any of their Subsidiaries, or any Affiliate, or the representatives
of each, for an assessment of such tax consequences. Notwithstanding the
foregoing, and with the prior approval of the Committee, the Participant may,
upon vesting or settlement of the RSUs, elect to have the Company withhold
Shares equal in value to the maximum statutory rate for federal, state, and
local income and employment taxes applicable in Participant’s jurisdiction to
satisfy any withholding tax obligations resulting from the vesting and
settlement of the RSUs. To the extent that the Shares withheld are not
sufficient to cover all taxes due, the Participant shall be responsible for any
remaining amount of taxes that may be due. To the extent that any Federal
Insurance Contributions Act tax withholding obligations arise in connection with
the Award, the Company shall accelerate the payment of a portion of the Award
sufficient to satisfy (but not in excess of) such tax withholding obligations
and any tax withholding obligations associated with any such accelerated
payment, and the Company shall withhold such amounts in satisfaction of such
withholding obligations. The Participant





--------------------------------------------------------------------------------





is advised to consult with his or her own tax advisor with respect to such tax
consequences and his or her receipt and settlement of the RSUs.


10.    Remedies. The Participant shall be liable to GRECO, the Company and their
Subsidiaries for all costs and damages, including incidental and consequential
damages, resulting from a disposition of the Award or the RSUs which is in
violation of the provisions of this Agreement. Without limiting the generality
of the foregoing, the Participant agrees that the Company shall be entitled to
obtain specific performance of the obligations of the Participant under this
Agreement and immediate injunctive relief in the event any action or proceeding
is brought in equity to enforce the same. The Participant shall not urge as a
defense that there is an adequate remedy at law.
 
11.    Code Section 409A.


(a)    General. To the extent applicable, this Agreement shall be interpreted so
that this Award is exempt from (or, to the extent that exemption is not
possible, to comply with) Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder (“Section 409A”).
Notwithstanding any provision of this Agreement to the contrary, in the event
that following the Grant Date the Company determines that the Award must be
revised to maintain exemption from or to comply with Section 409A, the Company
may adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to (a) exempt the Award from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(b) comply with the requirements of Section 409A; provided, however, that this
Section 11 shall not create any obligation on the part of GRECO, the Company or
any of their Subsidiaries to adopt any such amendment, policy or procedure or
take any such other action, and none of GRECO, the Company or any of their
Subsidiaries shall have any obligation to indemnify any Person for any taxes
imposed under or by operation of Section 409A (except to the extent such taxes
are imposed due to an operational failure).


(b)    Notwithstanding anything to the contrary in this Agreement, no amounts
shall be paid to the Participant under this Agreement during the six (6)-month
period following the Participant’s “separation from service” to the extent that
the Committee determines that the Participant is a “specified employee” (each
within the meaning of Code Section 409A) at the time of such separation from
service and that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Code Section
409A(a)(2)(b)(i). If the payment of any such amounts is delayed as a result of
the previous sentence, then on the first business day following the end of such
six (6)-month period (or such earlier date upon which such amount can be paid
under Code Section 409A without being subject to such additional taxes), the
Company shall pay to the Participant in a lump-sum all amounts that would have
otherwise been payable to the Participant during such six (6)-month period under
this Agreement. Such specified employee delay does not apply to payments made on
account of payment of employment taxes or income inclusion, as described in
Treasury Regulation Section 1.409A-3(j)(4)(vi) and (vii).


(c)    Distribution Equivalent Rights. Any Distribution Equivalent Rights
granted in connection with the RSUs issued hereunder, and any amounts that may
become distributable in respect thereof, shall be treated separately from such
RSUs and the rights arising in connection therewith for purposes of the
designation of time and form of payments required by Section 409A.




 
 





--------------------------------------------------------------------------------





12.    Miscellaneous.
 
(a)     Incorporation of the Plan. This Agreement is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
 
(b)     Not a Contract of Service Relationship. Nothing in this Agreement or in
the Plan shall confer upon the Participant any right to continue to serve as an
employee or other service provider of GRECO, the Company or any of their
Subsidiaries or shall interfere with or restrict in any way the rights of GRECO,
the Company or any of their Subsidiaries, which rights are hereby expressly
reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between GRECO, the Company or any
Subsidiary and the Participant.


(c)     No Benefit Accruals. This Award is designated as a bonus that is in
addition to the regular cash wages of the Participant. No amount of stock or
income received by the Participant pursuant to this Award will be considered
compensation for purposes of any severance or any pension, retirement, insurance
or other employee benefit plan or program of GRECO, the Company or any of their
Subsidiaries in calculating any employment-related benefits to which the
Participant may be entitled from the Participant’s employment or service with
GRECO. Participation in the Plan is discretionary and voluntary, and the Plan
can be terminated at any time. This Award does not create a right or entitlement
to future awards, whether pursuant to the Plan or otherwise.
 
(d)     Governing Law. The laws of the State of California shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.


(e)     Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided, however, that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this Agreement shall
adversely affect the Award in any material way without the prior written consent
of the Participant. For purposes of this paragraph, “material” means a change
that the Committee or Board determines, in good faith, could reasonably be
expected to result in a reduction in the dollar value of the RSUs or could
reasonably be expected to result in a curtailment of the Participant’s rights to
receive the Shares or Distribution Equivalent Rights hereunder. For clarity,
changes to features that the Committee or Board determines in good faith are an
insignificant or unimportant feature of the Award, involve an administrative
process, or are too remote to be reasonably expected to occur, shall not be
considered “material.”
 
(f)     Notices. Any notice to be given under the terms of this Agreement shall
be addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to the Participant shall
be addressed to the Participant at the Participant’s last address reflected on
GRECO’s records. Any notice shall be deemed duly given when sent via email or
when sent by reputable overnight courier or by certified mail (return receipt
requested) through the United States Postal Service.
 
(g)     Successors and Assigns. GRECO, the Company or any Subsidiary may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of GRECO, the
Company and their Subsidiaries. Subject to the restrictions on transfer





--------------------------------------------------------------------------------





set forth in Section 3 hereof, this Agreement shall be binding upon the
Participant and his or her heirs, executors, committees, successors and assigns.
 
(h)     Entire Agreement. The Plan and this Agreement (including all exhibits
thereto, if any, and any Deferral Election) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of GRECO, the Company and their Subsidiaries and the Participant with
respect to the subject matter hereof.
 
(i)     Clawback. This Award shall be subject to any clawback or recoupment
policy required by law.
 
(j)     Spousal Consent. As a condition to GRECO’s, the Company’s and any
Affiliate’s obligations under this Agreement, the spouse of the Participant, if
any, shall execute and deliver to the Company the Consent of Spouse attached
hereto as Exhibit A.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.,
a Maryland corporation
 
By: __________________________________
Name: Michael J. Escalante
Title: Chief Executive Officer
 
The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.
 
_____________________________________
Participant


Print Name: ___________________________
 
 





--------------------------------------------------------------------------------





Exhibit A


CONSENT OF SPOUSE
 
I, ____________________, spouse of ___________________, have read and approve
the foregoing Time-Based Restricted Stock Unit Agreement (the “Agreement”), and
the Plan (as defined in the Agreement). In consideration of the granting to my
spouse of the RSUs of Griffin Capital Essential Asset REIT, Inc. (the “Company”)
as set forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact
in respect to the exercise of any rights and taking of all actions under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any Shares issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
foregoing Agreement or otherwise. I understand that this Consent of Spouse may
not be altered, amended, modified or revoked other than by a writing signed by
me, and the Company.
 
Grant Date: January 15, 2020
 
 
By: ________________________________
Print name: __________________________
Dated: ___________________
 
 
If applicable, you must print, complete and return this Consent of Spouse to
Griffin Capital Essential Asset REIT, Inc. Please only print and return this
page.







--------------------------------------------------------------------------------





Exhibit B - RSU DEFERRAL ELECTION FORM
Instructions: This Election Form can be used to elect to defer shares of Stock
that become payable pursuant to Restricted Stock Unit (RSU) Awards granted under
the Griffin Capital Essential Asset REIT II, Inc. Employee and Director Long
Term Incentive Plan. This form must be delivered to the Company’s Human
Resources Department by December 31st prior to the start of the calendar year in
which the applicable RSU Award is granted (or, with respect to the first year
that you are eligible to participate in any equity-based nonqualified deferred
compensation program sponsored by the Company or its affiliates, within 30 days
following your initial eligibility and then your election only applies to
compensation for services to be performed subsequent to the election). Your
elections apply only to RSU Awards granted during the calendar year designated
below and will not carry forward to future years. All capitalized terms have the
meaning set forth in the Plan. It is important that you understand that after
the December 31st prior to the start of the designated calendar year (or for the
first year of participation, the 30-day deadline), this Election Form will
generally become irrevocable, except in very limited circumstances set forth in
current Internal Revenue Service guidelines.
PARTICIPANT INFORMATION
Name:
______________________________________________________________________
Address:
______________________________________________________________________

RSU DEFERRAL
I hereby elect to defer the following number or percentage (rounded downward to
the next whole share) of shares of common stock of the Company (“Stock”) that
become payable to me pursuant to any RSU Award granted to me during the
designated calendar year and instead to have those shares of Stock paid to me
commencing on the date set forth below. Regardless of my election below, if I
die, I experience a Separation from Service, or a Change in Control (as defined
under the Plan) occurs prior to the date(s) elected below, the shares of Stock
will be paid as soon as practicable (but in no event more than 70 days)
thereafter to me (or, in the case of death, to my heirs or estate); provided,
however, in the case of a payment triggered by Separation from Service if I
qualify as a “specified employee” as defined in Section 409A at the time of my
Separation from Service no distribution will be made to me prior to the first
business day following the end of the six-month period following such Separation
from Service (or, if earlier, upon my death). In all events, payment may be
accelerated if employment taxes become due or taxable income is recognized as
described in Section 5 of the Plan. Any withholding of Stock to satisfy tax
withholding requirements shall occur before application of this deferral
election (and, if the remaining shares of Stock are insufficient to satisfy my
deferral election, my deferral election shall be reduced to equal the remaining
shares).
Calendar Year
Number or Percentage of Shares of Stock to be Deferred
Distribution Date


All
____________ shares OR
____________ %
01/01/_______
Shares that Vest in __________
____________ shares OR
____________ %
01/01/_______
Shares that Vest in __________
____________ shares OR
____________ %
01/01/_______
Shares that Vest in __________
____________ shares OR
____________ %
01/01/_______
Shares that Vest in __________
____________ shares OR
____________ %
01/01/_______



Distribution Method (circle one)
Single lump sum
Up to 5 Annual Installments –
Specify number of installments (2-5): ________________________

If you do not elect a distribution method above, you will be treated as if you
elected a lump sum.





--------------------------------------------------------------------------------





ACKNOWLEDGEMENT AND AUTHORIZATION
By signing below, I certify and acknowledge that the Company is authorized to
defer payment of shares of Stock as indicated above and that I will be
responsible for any taxes due as described in the Plan. I further acknowledge
that my RSU Award and the shares of Stock related thereto are governed by the
terms and conditions of the Plan document. The above acknowledgement and
Participant Information is true, accurate and complete.
Signed: _________________________________________________    Date:
____________________
As Plan Administrator, I hereby acknowledge receipt of this form.
PLAN ADMINISTRATOR
_______________________________________________
DATE
_______________________








